Citation Nr: 1140351	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  06-39 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty for several periods: March 15, 1976 to January 5, 1978; January 6, 1978 to February 18, 1980; February 3, 2003 to August 12, 2004; and May 15, 2005 to September 23, 2005.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied a claim for service connection for right knee patellofemoral syndrome.  

In February 2009, the Veteran testified before the undersigned at Board hearing.  A transcript of the hearing has been associated with the file.  

This claim was previously remanded in June 2010.  The Board finds there has not been substantial compliance with the remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board finds there has not been substantial compliance with the June 2010 remand because it is clear that some personnel records are missing.  There is no personnel record showing all of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his service in the Puerto Rico National Guard.  

The file shows that in June 2010, the AMC requested verification of all periods of service from the Veteran's unit.  After this request, several personnel records appear in the file.  There is no date stamp on these records.  There is no cover letter showing the records were received from the Veteran's unit.  (The April 2011 supplemental statement of the case shows that "evidence from the Puerto Rico Army National Guard" was received on June 22, 2010, one day after it was requested by letter.)  Although one record shows a points summary for the period between April 1989 and July 1990, no record or series or records shows a complete points summary (the dates the Veteran was on ACDUTRA, INACDUTRA and active duty) for the Veteran's entire service in the Army National Guard.  

On remand, the AMC should request all personnel records from the Veteran's unit, including a complete points summary (the dates the Veteran was on ACDUTRA, INACDUTRA and active duty) for the Veteran's service in the Army National Guard.  If such a record is unavailable, the AMC should notify the Veteran in accordance with the M21-1MR, Part I, Chapter 1, Section C, Topic 5, Parts (f)-(e).  

Additionally, the March 2011 VA examiner stated in the report that the claims file "is silent for knee conditions during service."  However, the May 16, 2005 VA examination for the joints took place while the Veteran was on active duty (see the Veteran's last DD 214 showing service from May 15, 2005 to September 23, 2005).  The May 2005 VA examination showed a diagnosis of bilateral knee patellofemoral dysfunction.  The Veteran had a normal range of motion with pain for his right knee.  The X-ray showed no fractures or dislocations.  

The Board finds the Veteran is not a reliable or consistent historian.  At the hearing he indicated that he injured his knee in 2000, on 2005 VA examination he described a 3-4 year history of bilateral knee pain unrelated to specific trauma, and he told the 2011 VA examiner that the onset of right knee pain was in 2005.  However, the examiner must make a determination based on all of the correct facts.  Return the claims file to the examiner explaining that the Veteran was diagnosed with patellofemoral dysfunction of the right knee while on active duty in May 2005 and request the examiner opine as to whether it is likely, unlikely or as likely as not that any current right knee disability (including osteoarthritis and patellofemoral dysfunction) was incurred or aggravated in service.  

Compliance with remand directives is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action: 

1. First, contact the 3rd Battalion, 162nd Field Artillery, 1165th Medical Unit or Puerto Rico Army National Guard State Medical Command or other appropriate entity to obtain a complete points summary (the dates the Veteran was on ACDUTRA, INACDUTRA and active duty) for the Veteran's service in the Army National Guard.  Associate these records with the file.  A negative response should be documented in the file and the Veteran should be notified in accordance with M21-1MR, Part I, Chapter 1, Section C, Topic 5, Parts (f)-(e).  

2. Return the claims file to the VA examiner.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

The examiner should note that the Veteran was diagnosed with patellofemoral dysfunction of the right knee one day after returning to active duty in May 2005.  The examiner should opine as to whether it is likely, unlikely or as likely as not that any current right knee disability (including osteoarthritis and patellofemoral dysfunction) was incurred or aggravated in service.  The rationale for all opinions must be provided.  The examiner should cite to evidence in the claims file in explaining all conclusions.  As discussed herein, the Veteran's claims regarding the date of onset of right knee problems and continuity of symptoms are not considered reliable.  

3. Re-adjudicate the issue of service connection for a right knee disability.  If the decision remains in any way adverse to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

